DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.
Claim Rejections - 35 USC § 103
Claims 1, 3-14 and 17, 19-20 is/are rejected under 35 U.S.C. 103 as being obvious over Lant et al (2018/0023043).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either 
Lant et al disclose a cellulose particle with a surfactant system comprising 5 to 50% of cleaning compositions (0113). The preferred surfactant includes a C8-C18 alkyl ethoxy sulfate having an average degree of ethoxylation of less than 5 and an average level of branching of about 5 to 40% (0116). Moreover, the weight average branching is defined as the weight in grams of alcohol and reads on applicants’ formulae see (0127) and additional alkyl sulfates which are non-ethoxylated and linear alkyl benzene sulfonates are employed (0131). Furthermore, alcohols used comprise natural and synthetic (0131). In addition, nonionic surfactants having 8-22 carbon atoms and 5-12 moles of ethylene oxide are employed in amounts from 0.1 to 40% (0136) and water is employed at levels from 2 to 10% (0157). With respect to form of the liquid detergent suggested by Lant et al, he teaches that unit dosage compositions with polyvinyl-alcohol based film are utilized with embodiments comprising AE-7, AE3S, LAS, C12-C15, fatty acids in amounts from 6-15%, water,  glycerol 4-5% and pH of 7-8.2 (see examples 9-17).  
Lant et al disclose all of the instantly required except a specific teaching with sufficient specificity of each of the components in their requisite proportions. One skilled in the art in the absence of a showing to the contrary would have been motivated to combine the alkyl ethoxylate branched anionic surfactant in combination with nonionic and adjunct ingredients to suggest the claimed unit dose composition of applicant’s. 
With respect to the ratio of second to first anionic surfactant in claim 10, Lant et al teach the amounts of the surfactants to encompass the ratio. Moreover, Lant et al exemplify, in examples 14-16, a ratio of 10:1 to 1:10 where one skilled in the art would be 
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). 
Claims 15, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lant et al (2018/0023043) in view of Meir et al (2015/0105313) and further in view of Meier et al (10/047,321).
Lant et al is relied upon as set forth above. Specifically, Lant et al do not teach a mixture of PVOH polymer or copolymers for the unit dose material nor a teaching of at least 10% of a solvent component.
Meier et al ‘313 disclose a liquid washing composition in a water soluble envelop dosing material. anionic surfactants such as LAS and AES in amounts from 18-35% and 2-15%; nonionic surfactants such as ethoxylated alcohols from 15-25% and fatty acids in amount from 0.5-20% (0012-0017). The envelope material is comprised of polyvinyl alcohol polymer or copolymers (0022) or polymer blends (0056) and film additives such as dipropylene glycol, glycerol, and sorbitol are employed.
It would have been obvious to the skilled artisan to include a polymer blend as suggested by Meier et al to the compositions of Lant et al given that Lant et al teach the inclusion of PVOH as a unit dose film material and Meier et a l’313 teach a combination 
With respect to the amount of the solvent material being at least 10%, Lant et al teach amounts of 4-6% of glycerol components employed therein. 
Meier et al ‘321 teach liquid surfactants for single use packaging (col. 1, lines 7-13) comprised of OXO alcohols having AES and LAS (see abstract) in addition solvents such as glycerol are included in amounts from 1-10% (col. 9, lines 40-64). It would have been obvious to the skilled artisan to employ and optimize solvents in amounts up to 10% as suggested by Meier et al ‘321 with the expectation of similar and beneficial results given the teachings of Meier et al ‘321 which teach employing said solvent in claimed amounts with the expectation of synergistic results, in the absence of a showing to the contrary.
[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious. [KSR Int'l Co. v.Teleflex Inc., 550 U.S. at 418 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976).]
Response to Arguments
Applicant's arguments filed 9-16-2021 have been fully considered but they are not persuasive.
Applicant argues that Lant does not render obvious the claimed invention because of his broad disclosure.
The examiner contends that applicant’s claimed article for dosing requiring a water soluble film used in laundry applications requires from 5-35% of an anionic 
Applicant argues that Table I, of his specification, shows unexpected results with respect to the average level of branching being higher than 5-40% of Lant, which will allegedly lead to improvement in film dissolution.
The examiner contends and respectfully disagrees that criticality has been established. Specifically, the showing is not commensurate in scope with the claimed invention. The broad compositions in the working examples of Table 1 comprise narrow compositions of specific alkyl ether sulfates branched with specific percentages of 55%; an additional anionic surfactant; citric acid, fatty acid, dipropylene glycol, glycerine propanediol, water, HEDP, polyethyleneimine, graft copolymer, castor oil, MEA and minors with water to balance. One skilled would not be able to discern criticality as it relates to improved dissolution given the very narrow examples which are not commensurate with the broad single component claimed invention. Criticality cannot be established and the prima facie case of obviousness is maintained.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results 

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-1498.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761